Dismissed and Memorandum Opinion filed July 30, 2009







Dismissed
and Memorandum Opinion filed July 30, 2009.
 
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-00803-CV
____________
 
LAURA A. PATTON, Appellant
 
V.
 
JIMMY R. PATTON, Appellee
 

 
On Appeal from the
246th District Court
Harris
County, Texas
Trial Court Cause
No. 04-59141
 

 
M E M O R
A N D U M  O P I N I O N
This is
an appeal from a judgment signed June 24, 2005.  On December 8, 2005, this
court abated the appeal because appellant petitioned for voluntary bankruptcy
in the United States Bankruptcy Court for the Southern District of Texas, under
cause number 05-94171.  See Tex. R. App. P. 8.2.  
Through
the Public Access to Court Electronic Records (PACER) system, the court has
learned that the bankruptcy case was closed on March 29, 2006.  The parties
failed to advise this court of the bankruptcy court action.




On June
25, 2009, this court issued an order stating that unless any party to the
appeal filed a motion demonstrating good cause to retain the appeal within
twenty days of the date of the order, this appeal would be dismissed for want
of prosecution.  See Tex. R. App. P. 42.3(b).  No response was filed.  
Accordingly,
we reinstate the appeal and order it dismissed.
 
PER
CURIAM
 
Panel consists of Justices Anderson, Guzman and Boyce.